                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

  DAMATRESS BAILEY                                  §
                                                    §
  vs.                                               §            CIVIL ACTION 6:18cv539
                                                    §
  COMMISSIONER, SOCIAL                              §
  SECURITY ADMINISTRATION                           §


                              ORDER ADOPTING REPORT AND
                            RECOMMENDATION OF THE UNITED
                               STATES MAGISTRATE JUDGE

        The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions, and recommendation for the disposition of this action, has been presented for

consideration. The Report and Recommendation (ECF 12), filed on May 30, 2019, recommends

that the complaint be dismissed without prejudice for failure to prosecute. No written objections

have been filed. The Court therefore ADOPTS the findings and conclusions of the Magistrate

Judge as those of the Court.

        In light of the foregoing, it is

        ORDERED that this Social Security action is DISMISSED WITHOUT PREJUDICE

for failure to prosecute. FED. R. CIV. P. 41(b). It is further

        ORDERED that any motion not previously ruled on is DENIED.

        SIGNED this the 17 day of June, 2019.




                                           ____________________________
                                           Thad Heartfield
                                           United States District Judge
